Title: To Thomas Jefferson from John Armstrong, Jr., 15 June 1808
From: Armstrong, John, Jr.
To: Jefferson, Thomas


                  
                     Dear Sir,
                     15 June 1808 Paris
                  
                  I had the pleasure of receiving your packet by the St. Michael and of executing your Orders with respect to the letters it enclosed. I shall write you freely by  but I cannot let even this conveyance (tho’ somewhat hazardous) entirely escape me. I regret most sincerely that the measure suggested in my public letter by Hayley, should have appeared to be dangerous. Be assured, the danger is in ning  even in too long post-poning it. You must one day come to it—can any moment be more favorable than the present? Why should not the indirect as well as the direct movements of G.B. justify it? Must we [actually] wait till she is in possession? Would not an insurrection in her favor be a suspicious cause & may not this exist? Every one here was prepared for it and no one would have censured it. It is not even yet too late. In my last communication I took care to keep alive what had passed on the subject. I need not tell you, that the late changes in Europe have most materially altered your pol. relations. There is now a Champ de bataille between you and france. hitherto there has been none. On this short statement there is but one question to be asked? Can we safely repose ourselves on the justice, moderation or indolence of this new neibor? If we cannot—we ought to prepare for the storm. These very preparations may prevent it. I will go farther and assert that they alone can prevent it. It is thus that I answer the last and most momentous question. of these preparations, the first should be the step to which I have already advised & to which I again most earnestly & solemnly advise you. I enclose a member of the Argus. It contains a diplomatic curiosity.
                  Yr’s most faithfully & respectfully
                  
                     John Armstrong.
                  
               